significant index no tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug re dear company authority state city public service weather event this letter constitutes notice that the company's request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december has been granted subject_to the following conditions on or before date the company makes a contribution to the plan in an amount necessary to a satisfy the minimum_funding_standard for the plan for the plan_year ending december credit balance equal to the outstanding balance of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the internal_revenue_code code as in effect prior to the pension_protection_act of ppa and b maintain a starting with the quarterly contribution due on date the company will make all quarterly contributions to the plan required under sec_412 or sec_430 of the code as applicable in a timely fashion for each plan_year through the plan_year ending december the company makes contributions to the plan in amounts sufficient to a meet the minimum_funding_standard for each plan_year ending december without applying for a waiver of the minimum_funding_standard and b meet conditions and below by september of the following year through if the service determines that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after date ie date for the plan are carried over as a separate amortization base for post- plan years credit balances are maintained in the funding_standard_account of the plan that are not less than the outstanding balances of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the code as in effect prior to the ppa for each of the plan years ending december through and if the service determines that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after date ie date for the plan are not carried over as a separate amortization base for post- plan years the credit balance that exists in the plan as of date is reduced in accordance with ppa your authorized representative agreed to these conditions in a letter dated date f any one of these conditions is not met the funding waiver for the plan_year ending december is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the authority is an independent political_subdivision of the state created to provide mass transportation within its jurisdiction which comprises the greater area of the city the company is a state corporation the company conducts substantially_all of the authority’s transit and related operations the labor fringe_benefits and other similar costs incurred by the company and reported on the company’s statement of income and expense is reimbursed by the authority pursuant to the management_contract between the authority and the company the effects of the weather event had a devastating effect on the company and in turn the plan contribution income for the company is derived from sales_tax and bus fares in the city the destruction of the city’s transportation and housing infrastructure has left the city and the state for that matter in a desperate financial condition from which the city and state are only now recovering as a result of the weather event the company had to temporarily move its base of operations to another city within the state while the long-term prospects for recovery for the company are good because the bus system will be an enduring entity in the city the company is faced with reduced income in the interim as the city continues to rebuild and the displaced population returns it is clear from our analysis of the information submitted with the request that the company has suffered a substantial business hardship the effects of the weather event on the city are well known it also appears that the business hardship is temporary according to information provided by the plan’s actuary the company is current on all quarterly contributions to the plan and the company expects to make future required quarterly contributions on a timely basis furthermore the plan is funded on a current basis even if the funding waiver is not granted it is clear from the recent contribution history of the plan that the company's financial hardship was temporary and a result of the weather event however the funding waiver is still necessary so that the company will not be subject_to excise_taxes under sec_4971 of the code for accumulated funding deficiencies that would arise in the plan for the plan years ending december not granted these excise_taxes would amount to over dollar_figure and penalties if the funding waiver is not including interest and _ your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager to the manager and to your authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b if you require further assistance in this matter please contact sincerely yours c-ox2 ge - andrew e zuckerman director employee_plans rulings agreements
